Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered September 30, 2013 in a proceeding pursuant to Family Court Act article 6. The order denied the motion of respondent-petitioner for *1421leave to reargue and renew his opposition to a prior decision of Family Court.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Matter of Mehta v Franklin ([appeal No. 1] 128 AD3d 1419 [2015]). Present — Scudder, P.J., Centra, Peradotto, Sconiers and Valentino, JJ.